Title: To George Washington from Royal Flint, 10 May 1779
From: Flint, Royal
To: Washington, George



Sir.
Camp Rariton [N.J.] May 10: 1779.

It is with reluctance, I lay the inclosed papers before your Excellency; both on account of the trouble that will attend your perusing them, and because the information they contain is not, in itself, favorable. But there seems a propriety in my taking this measure; that if any deficiency of provisions should happen, it may be known, what was the occasion of it. No prejudicial consequences will arise to this army, from lessening the quantity of fresh beef, as the troops in this state, may be fully supplied with salt meat. Indeed it should be considered, in no other light, than as a temporary suspension of the supplies of live cattle, occasioned solely by a want of money; and when that particular cause is removed the difficulty will no longer operate.
I wish General Gates had been more explicit, in his representation of wanting provisions. It is hardly possible, he should ever have been destitute of meat, as there is a plenty of salt beef & pork within three days land-carriage of Providence; and I believe, at no time, have his troops been, without a tolerable supply of fresh beef. His complaints therefore, may be supposed, to extend only to a want of bread; and even, in this respect, it is presumed, he has before now got sufficient relief. There were, at the time, his letter was dated, several thousand bbls of flour, in the east parts of N. York state, in readiness, for the special purpose of his army & other eastern troops. Their want of bread, at that juncture, must be attributed to a failure on the score of transportation. The Quarter Master General assures me, that his Deputies have lately received a sum of money which will enable them to remedy this evil.
The resources of the country are not so exhausted, but that proper supplies of provisions are capable of being collected. And should there be complaints of a scantiness, from one quarter & another, it should be imputed to some peculiar incident, which probably will in no instance, be of long continuance. I am respectfully your Excellencys most obt hbl. srvt
Royal Flint A.C.G.P.
